DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8, 10-13, 15-19 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent Claim 8 is allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “wherein the transfer path control unit compares the first identification information set in the signal received from the master base station with the first identification information generated using the system information, and in a case in which the first identification information set in the signal received from the master base station matches with the first identification information generated using the system information, the transfer path control unit transfers the signal to the secondary base station in accordance with the first identification information”, in combination with the rest of claim limitations of amended claim 8.
Independent Claims 15, and 16 are allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “where the system information is generated on the basis of information used for communication between the relay communication device and the secondary base stations”, in combination with the rest of claim limitations of amended claims 15, and 16.
Dependent claims 10-13, and 17-19 are allowed based on the same reasons by virtue of their dependency of independent claims 8, and 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461